Citation Nr: 1330224	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  07-17 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for the Veteran's cause of death and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to August 1974.  He died in November 2003.  The appellant is the Veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision (and subsequent May 2006 rating decision after additional evidence was received) of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines where the RO declined reopening the claim finding no new and material evidence had been submitted.  

The claim was previously remanded by the Board in February 2011 at which time it was remanded to allow the RO to provide the appellant with a hearing before the Board as she requested on her substantive appeal form.  The appellant had a videoconference Board hearing before the undersigned in June 2011 and the transcript is of record.  

The merits of the issue seeking entitlement to service connection for the Veteran's cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  An August 2004 rating decision (issued in September 2004), in pertinent part, denied service connection for the cause of the Veteran's death finding no nexus to service; the appellant did not appeal.  

2.  A January 2005 rating decision reopened the claim, but again denied it on the merits finding no persuasive medical nexus linking the Veteran's cause of death to service; the appellant did not appeal.

3.  Evidence received since the January 2005 decision raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The September 2004 and January 2005 past rating decisions that denied the claim for entitlement to service connection for cause of the Veteran's death are final, but evidence received since January 2005 in relation to the claim is new and material, and, therefore the claim may be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The Veteran died in November 2003.  His death certificate indicates the cause of death as "cardiac failure secondary to coronary insufficiency" and "bronchogenic carcinoma."  

The appellant contends the Veteran was exposed to various toxins in the military serving as a petroleum specialist in Thailand.  Specifically, she contends he was exposed to petroleum and other chemicals, as well as the herbicide Agent Orange.  She further notes the Veteran's in-service treatment for various lung related problems, to include tuberculosis (TB), pneumonia, mononucleosis, bronchitis, and tonsillitis.  Significantly, the Veteran's service treatment records confirm a 22 day hospitalization in January 1957 for tonsillitis and mononucleosis.

The claim was denied in September 2004 and again in January 2005.  These rating decisions considered all the appellant's various theories, but found no evidence of in-service Agent Orange exposure and no other persuasive medical nexus linking the Veteran's cause of death to any incident of service, to include chemical exposure.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a).  

Following the January 2005 rating decision, no further communication regarding the appellant's cause of death claim was received until February 2006, when VA received her application to reopen the previously denied claims of service connection for cause of the Veteran's death.  The appellant did not submit any communication regarding the previously denied cause of death claim during the one year appeal period following the January 2005 rating decision.  Therefore, the January 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2012)]. 

In reaching such determination, the Board has considered the provisions of 38 C.F.R. § 3.156(b), which holds that new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, the Board notes that the Veteran did not submit any communication or other evidence, including evidence that can be construed as new and material evidence relevant to his claims, during the one year appeal period following the January 2005 rating decision.  Therefore, the Board finds that 38 C.F.R. § 3.156(b) is not applicable to this case.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Except as provided in Section 5108 of this title, when the RO disallows a claim, the claim may not thereafter be reopened and allowed and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a),

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

At the time of the January 2005 decision (the last final decision), the record included service treatment records, which confirm in-service treatment for lung-related complaint, to include a 22 day hospitalization for tonsillitis and mononucleosis; post-service treatment records indicating lung cancer and a total laryngectomy in August 1998; an August 2000 private opinion linking lung cancer to the Veteran's heavy smoking; a September 2004 private opinion linking the Veteran's lung cancer to in-service exposure to petroleum and other by-products; a November 2003 autopsy report and death certificate confirming the presence of metastases in the lungs at the time of death; and personnel records that confirm service in Thailand, but no service in the country of Vietnam.

Potentially relevant evidence received since the January 2005 decision include: (1) a July 1980 VA treatment record indicating the Veteran was on anti-tuberculosis therapy at that time; (2) additional statements and testimony from the appellant; and (3) a May 2009 memorandum specifically finding no objective confirmation of Agent Orange exposure to the Veteran during his service in Thailand.

The appellant believes the Veteran's lung cancer was due to in-service exposure to various toxins in his capacity as a petroleum specialist.  She has also in the past argued exposure to Agent Orange herbicides. 

The RO made significant efforts to confirm the Veteran's Agent Orange exposure in Thailand, in light of the fact that lung cancer is on the list of diseases presumptively associated with Agent Orange herbicide exposure.  In May 2009, however, a memo was released indicating there was no evidence of any such exposure in Thailand at the times or places the Veteran was stationed.

The appellant's main contention is that the Veteran's cause of death is directly related to in-service incurred lung related disabilities.  

To that end, her recent statements and testimony before the Board indicate the Veteran first incurred TB in 1968 while on active duty.  Shortly after service, he was required to start anti-TB therapy.  In support of this contention, she submitted evidence of a single VA outpatient treatment record (from a VA optometrist) dated July 1980, six years after separation from the military, which notes the anti-TB therapy.  The record contains a noticeable gap in the record between separation from service and the Veteran's total laryngectomy in August 1998.  Other than sporadic treatment records from the 1980s unrelated to the Veteran's lungs, this July 1980 record submitted by the appellant is the first evidence indicating the possibility of continuous lung-related symptoms since service.

Again, the appellant's claim was previously denied based on a finding that there was no medical evidence that the Veteran's lung cancer was related to his military service.  Part of the rationale provided by the RO is that he did not have a diagnosis of lung cancer until over two decades after service.  The appellant has now submitted evidence that challenges this finding.  Although not dispositive, the Board finds the new evidence could reasonably substantiate the claim.  See Shade, 24 Vet. App. at 118.  Accordingly, the claim is reopened.  

VA's Duty to Assist and Notify

In light of the Board's favorable opinion regarding the Veteran's application to reopen herein, any defect with respect to VA's duties to notify and assist is considered non-prejudicial.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


ORDER

As new and material evidence has been submitted, the issue of entitlement to service connection for the Veteran's cause of death is reopened and to that extent the claim is granted.


REMAND

As to the reopened claim of service connection for cause of the Veteran's death, the appellant claims the Veteran's cause of death, specifically his bronchogenic carcinoma (i.e., lung cancer), is attributable to his military service.  She offers various theories, but mainly claims he incurred lung related disease in the military as a result of 15 years exposure to petroleum and other toxins.  She also notes the possibility of Agent Orange exposure, but this is not the primary basis of her appeal.  Rather, she notes service treatment records that confirm the Veteran was seen and treated for a myriad of lung related complaints during his twenty years of service, to include a 22 day hospitalization for tonsillitis and mononucleosis.  She claims he also incurred TB on active duty in 1968.  She further claims his lung problems persisted immediately after service and he received anti-TB therapy within a few years after service.  

As noted above, in support of the claim, she produced a single page of a VA outpatient treatment record dated July 1980, less than six years after separation from the service, noting his anti-TB therapy.  The record raises question as to whether there are other missing VA outpatient treatment records or private treatment records.  The claims folder contains a noticeable gap from the 1970s to 1998, the year the Veteran was diagnosed with lung cancer, aside from sporadic treatment records in the 1980s for an unrelated condition.

Additionally, the Veteran (during his lifetime), indicated in an August 1997 statement that he was in receipt of Social Security Administration (SSA) disability benefits since 1981.  These records could potentially be relevant in filling in the gap of the Veteran's lung symptoms immediately following separation from service.  

Efforts must be made to obtain any and all missing medical records and SSA records.

The Veteran was diagnosed with lung cancer in 1998 and underwent a total laryngectomy at that time.  His private physician provided an August 2000 opinion linking his lung cancer to his "heavy smoking" habit.  In contrast, the appellant submitted a private opinion dated September 2004 where Dr. Morante opined that the Veteran acquired his lung problem gradually because of his constant exposure to petroleum products or chemicals in the military.

Again, the RO made extensive efforts to try to confirm in-service Agent Orange exposure.  In May 2009, a memorandum summarizing the research indicated there was no objective evidence of Agent Orange usage in Thailand at the times and places of the Veteran's service.  However, the Veteran's personnel records confirm the Veteran served over a decade as a petroleum specialist presumably exposed to some amount of petroleum and petroleum by-products.

In light of the evidence in this case, the in-service treatment, the Veteran's MOS, the possibility of missing records, and the conflicting medical opinions of record, a VA medical opinion is necessary to fairly adjudicate this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain a copy of the SSA decision awarding the Veteran disability benefits in 1981, the records upon which the decision was based and records pertaining to any later disability determinations for the Veteran during his lifetime.

2. Undertake appropriate development to obtain any outstanding treatment records pertaining to the appellant's claim, to include any pertinent VA treatment records for the period beginning August 1974, to include the tuberculosis clinic referenced on the July 1980 VA treatment record submitted by the appellant.

3. After the above records are obtained, to the extent available, obtain a medical opinion from a VA oncologist to clarify the likely etiology of the Veteran's cause of death, specifically his bronchogenic carcinoma.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner. 

Based on the review of the record, the examiner is asked to address whether it is at least as likely as not (50 percent probability) that the Veteran's cause of death was due to a disease incurred in active military service.

The examiner is directed to consider the Veteran's in-service treatment for tuberculosis, tonsillitis, mononucleosis, and any other in-service treatment, to include the 22 day hospitalization in January 1957.  

The examiner is also directed to consider the Veteran's in-service occupation as a petroleum specialist.  

The examiner is also asked to consider the August 2000 private opinion linking the Veteran's lung cancer to his "heavy smoking" versus the September 2004 private opinion linking the Veteran's lung problems to in-service exposure to petroleum and petroleum by-products.  The examiner is asked to reconcile any and all conflicting medical opinions, to include the August 2000 private opinion and Dr. M.'s September 2004 medical opinion.

The examiner is also informed that although the Veteran had a lengthy military service, to include service in Thailand, in-service Agent Orange herbicide exposure has not been objectively confirmed.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4. After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the appellant and her representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
ADRIANE J. TURNIPSEED
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


